United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Tallahassee, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1146
Issued: July 9, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 10, 2013 appellant filed a timely appeal from the March 1, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate reimbursement for
transportation costs and expenses for travel to the Mayo Clinic and Brooks Rehabilitation Center
in Jacksonville, FL.
FACTUAL HISTORY
OWCP accepted that on August 4, 2005 appellant, then a 46-year-old heating, ventilation
and air conditioning supervisor, sustained a sprain/strain of the rotator cuff of his right shoulder,
1

5 U.S.C. §§ 8101-8193.

sprain/strain of the supraspinatus of his left shoulder, rotator cuff syndrome and allied disorders
of his left shoulder and displacement of lumbar intervertebral disc without myelopathy due to
pulling a wire through a conduit.2 Appellant began performing limited-duty work for the
employer.
Appellant initially received treatment for his work-related conditions from Dr. Fred H.
Ross, a Board-certified family practitioner, practicing in Tallahassee, FL. He also underwent
physical therapy in Tallahassee which was authorized by OWCP.3
In an October 17, 2007 letter, OWCP advised appellant that he was authorized to change
his treating physician to Dr. Shane Shapiro, a Board-certified orthopedic surgeon, practicing at
the Mayo Clinic in Jacksonville, FL. It advised him regarding the procedures for obtaining
payment for expenses related to visits to Dr. Shapiro. Appellant began to be seen by Dr. Shapiro
in early November 2007. The record reveals that OWCP paid appellant for transportation costs
and expenses related to his periodic visits to receive medical treatment from Dr. Shapiro in his
Jacksonville office of the Mayo Clinic.4 OWCP also paid for transportation costs and expenses
related to appellant’s periodic physical therapy visits to the Brooks Rehabilitation Center in
Jacksonville, FL.
In a letter dated January 15, 2013, OWCP advised appellant that it proposed to terminate
reimbursement for transportation costs and expenses for travel to the Mayo Clinic and Brooks
Rehabilitation Center in Jacksonville effective February 15, 2013. It stated that it had
determined that it was not reasonable for appellant to travel over 100 miles one way to get
medical treatment as there were qualified physicians and physical therapy facilities in his local
commuting area that could treat him for his accepted conditions.5 OWCP noted that, under
5 U.S.C. § 8103, the United States shall furnish to an employee who is injured while in the
performance of duty, the services, appliances, and supplies prescribed or recommended by a
qualified physician, which the Secretary of Labor considers likely to cure, give relief; reduce the
degree or the period of disability, or aid in lessening the amount of the monthly compensation.
OWCP stated that, under its regulations at 20 C.F.R. § 10.402,6 when determining the use of
medical facilities, consideration must be given to the availability, the employee’s condition, and
the method and means of transportation. Generally, 50 miles from the place of injury, the
employing establishment, or the employee’s home, is a reasonable distance to travel, but other
pertinent factors must also be taken into consideration. OWCP stated, “You will be afforded 30
days from the date of this letter to submit the requested information to establish why this agency
should continue to authorize you to travel an excess of 100 miles each way to see a physician. If
2

OWCP had previously accepted that appellant sustained neck and right shoulder injuries due to prior work
incidents.
3

Appellant also received treatment from Dr. Nicomedo Macri, a Board-certified physical medicine and
rehabilitation physician.
4

On July 31, 2008 appellant underwent right shoulder surgery, including a proximal humeral arthroplasty, which
was authorized by OWCP.
5

Appellant’s home address was in Monticello, FL.

6

It appears that OWCP actually meant to refer to 20 C.F.R. § 10.315.

2

the information is not received within 30 days from the date of this letter, a decision will be
made based upon the evidence in file.”
In a January 21, 2013 report, Dr. Adam J. Wallace, an attending Board-certified pain
medicine physician at the Mayo Clinic in Jacksonville, reported his findings on examination. He
stated:
“Patient also presents us with a letter from [OWCP] requesting that he no longer
stay at the Mayo Clinic for further care as he should be able to find care closer to
his home. He is requesting further evaluation and continued workup here at Mayo
Clinic. We feel at this time that [appellant’s] best option would be a
comprehensive pain rehabilitation program, and it would be most beneficial if the
patient would be covered by workers compensation for this program. If he is not
to be covered for this program, it would be prudent to have a trial of spinal cord
stimulator electrode placement to try to help with the left buttock and lateral leg
pain. Again, this would be if workers[‘] compensation would pay for it. After the
trial, then we would consider permanent implantation if he does find this to be
beneficial trial.”
In a March 1, 2013 decision, OWCP terminated reimbursement for transportation costs
and expenses for travel to the Mayo Clinic and Brooks Rehabilitation Center in Jacksonville, FL
effective March 1, 2013. It found that the January 21, 2013 report of Dr. Wallace supported its
determination.7 OWCP stated, “[OWCP] has determine[d] that it is not reasonable for you to
travel over 100 miles one way to get medical treatment in Jacksonville, Florida, when there are
qualified physicians, pain management treatment and, physical therapy facilities of the
appropriate specialty available to you in your commuting area of Monticello, Florida.”
LEGAL PRECEDENT
Under FECA, once OWCP has accepted a claim it has the burden of justifying
termination or modification of compensation benefits.8
Section 8103(a) of FECA states in pertinent part: “The United States shall furnish to an
employee who is injured while in the performance of duty, the services, appliances, and supplies
prescribed or recommended by a qualified physician, which the Secretary of Labor considers
likely to cure, give relief, reduce the degree or the period of disability, or aid in lessening the
amount of the monthly compensation.”9 Section 10.315 of OWCP’s regulations provide:
“The employee is entitled to reimbursement of reasonable and necessary
expenses, including transportation needed to obtain authorized medical services,
appliances or supplies. To determine what is a reasonable distance to travel,
7

OWCP incorrectly referred to this report as being a report of Dr. Osbourne. However, the report was submitted
by Dr. Wallace.
8

Charles E. Minniss, 40 ECAB 708, 716 (1989); Vivien L. Minor, 37 ECAB 541, 546 (1986).

9

5 U.S.C. § 8103.

3

OWCP will consider the availability of services, the employee’s condition, and
the means of transportation. Generally, a roundtrip distance of up to 100 miles is
considered a reasonable distance to travel. Travel should be undertaken by the
shortest route, and if practical, by public conveyance. If the medical evidence
shows that the employee is unable to use these means of transportation, OWCP
may authorize travel by taxi or special conveyance.”10
ANALYSIS
OWCP accepted that on August 4, 2005 appellant sustained a sprain/strain of the rotator
cuff of his right shoulder, sprain/strain of the supraspinatus of his left shoulder, rotator cuff
syndrome and allied disorders of his left shoulder and displacement of lumbar intervertebral disc
without myelopathy due to pulling a wire through a conduit.11 Appellant began performing
limited-duty work for the employer.
The record reveals that OWCP reimbursed appellant for transportation costs and
expenses related to his periodic visits to receive medical treatment from Dr. Shapiro, a Boardcertified orthopedic surgeon, at the Mayo Clinic in Jacksonville, FL. OWCP also reimbursed
transportation costs and expenses related to appellant’s periodic physical therapy visits to the
Brooks Rehabilitation Center in Jacksonville, FL.
In a March 1, 2013 decision, OWCP terminated reimbursement for transportation costs
and expenses for travel to the Mayo Clinic and Brooks Rehabilitation Center in Jacksonville
effective March 1, 2013. It stated that is was not reasonable for appellant to travel over 100
miles one way to get medical treatment in Jacksonville when there were qualified physicians,
pain management treatment and physical therapy facilities of the appropriate specialty available
to him in his commuting area of Monticello, FL.
The Board finds that OWCP did not meet its burden of proof to terminate reimbursement
for transportation costs and expenses for travel to the Mayo Clinic and Brooks Rehabilitation
Center in Jacksonville, FL.
OWCP based its termination of reimbursement for transportation costs and expenses for
travel to the Mayo Clinic and Brooks Rehabilitation Center in Jacksonville on its determination
that other appropriate physicians, pain management treatment and physical therapy facilities of
the appropriate specialty were available to appellant in his commuting area. It did not provide
any evidence to the record to support this finding. OWCP mentioned a January 21, 2013 report
of Dr. Wallace, an attending Board-certified pain medicine physician at the Mayo Clinic in
Jacksonville. It incorrectly asserted that the January 21, 2013 report of Dr. Wallace supported a
finding that other appropriate physicians, pain management treatment and physical therapy
facilities were available in appellant’s commuting area. In fact, however, Dr. Wallace suggested
that appellant receive a “continued workup here at Mayo Clinic” in a “comprehensive pain
10

20 C.F.R. § 10.315.

11

OWCP had previously accepted that appellant sustained neck and right shoulder injuries due to prior work
incidents.

4

rehabilitation program” and requested that these efforts be approved by OWCP. He did not
provide an opinion that it would become reasonable for appellant to continue receiving treatment
at the Mayo Clinic or Brooks Rehabilitation Center. OWCP has not submitted sufficient
evidence to support its termination of transportation costs and expenses for travel to these
facilities.
The Board finds that OWCP improperly terminated reimbursement for transportation
costs and expenses for travel to the Mayo Clinic and Brooks Rehabilitation Center in
Jacksonville, FL.
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate reimbursement
for transportation costs and expenses for travel to the Mayo Clinic and Brooks Rehabilitation
Center in Jacksonville, FL.
ORDER
IT IS HEREBY ORDERED THAT the March 1, 2013 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: July 9, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

